                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

VIRGINIA COBURN,                )
                                )
          Plaintiff,            )
                                )
    v.                          )                        CV 119-065
                                )
BECHTEL POWER CORPORATION,      )
                                )
          Defendant.            )
                           _________

                                         ORDER
                                         _________

       Plaintiff has paid the $400.00 filing fee in the above-captioned case. Because she is

proceeding pro se, the Court will provide Plaintiff with some basic instructions regarding the

development and progression of this case.

       Initially, Plaintiff is responsible for serving Defendant. In order to properly request

that Defendant waive personal service,1 Plaintiff must

       (1)    obtain from the Clerk of Court an appropriate number of copies of

              (a)    the notice of lawsuit and request to waive service of summons form,
                     and

              (b)    the waiver of service of summons form;

       (2)    complete both forms for Defendant; and


       1
        The docket reflects Plaintiff has already obtained summons from the Clerk of Court
to be used for effecting personal service. (See doc. no. 2.) Nevertheless, for the benefit of
pro se Plaintiff, the Court provides instructions herein for how she may request that
Defendant waive service.
       (3)     mail the completed notice form, along with a copy of the file-stamped
               complaint and two waiver forms appended to Federal Rule of Civil
               Procedure 4, to Defendant by first class mail, with a prepaid means for
               returning the waiver form, and request that Defendant waive formal
               service of the summons. Using the form appended to Rule 4, Defendant
               must be informed of the consequences of waiving and not waiving
               service.2

Fed. R. Civ. P. 4(d).

       Plaintiff must serve Defendant within ninety days from the date her complaint was

filed, and failure to do so may result in the dismissal of the case. Fed. R. Civ. P. 4(m).

Individuals, corporations, partnerships, and associations have a duty to avoid unnecessary

expenses of serving the summons, and a defendant who fails to sign and return a waiver

without good cause must bear the expenses incurred in making personal service. Fed. R.

Civ. P. 4(d)(1) & (2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date Plaintiff mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, should a defendant choose not to waive personal service

of the summons and complaint, Plaintiff is still responsible for properly effecting personal

service. Fed. R. Civ. P. 4(c), (h).

       IT IS ORDERED that Plaintiff shall serve upon Defendant, or upon its attorney if

appearance has been entered by counsel, a copy of every further pleading or other document

submitted to the Court. Plaintiff shall include with the papers to be filed a certificate stating the

date a true and correct copy of any document was mailed to Defendant or its counsel. Fed. R.

Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting forth the name of the court,

       2
        The CLERK is INSTRUCTED to attach a copy of Fed. R. Civ. P. 4, including the
appended forms, to Plaintiff’s service copy of this Order so that Plaintiff can provide the required
information to Defendant and verify the appropriate method of service, including the difference
between requesting a waiver from an individual defendant or a defendant subject to service under
Rule 4(h).

                                                 2
the title of the action, and the file number. Fed. R. Civ. P. 10(a). Any paper received by a

District Judge or Magistrate Judge that has not been properly filed with the Clerk of Court or that

fails to include a caption or certificate of service will be returned.

        It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by

Defendant. Upon being given at least five days’ notice of the scheduled deposition date, Plaintiff

shall appear and permit her deposition to be taken and shall answer, under oath and solemn

affirmation, any question that seeks information relevant to the subject matter of the pending

action. Failing to answer questions at the deposition or giving evasive or incomplete responses

to questions will not be tolerated and may subject Plaintiff to severe sanctions, including

dismissal of this case.      Defendant shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.3

        While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

        Plaintiff must pursue this case and failure to do so may result in dismissal for want of

prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain facts and information

about the case from Defendant, Plaintiff must initiate discovery. See generally Fed. R. Civ. P. 26

through 37 (containing the rules governing discovery and providing for the basic methods of

discovery). Plaintiff should begin discovery promptly and complete it within the time limit set

forth in Local Rule 26.1(d).




      The Local Rules and commonly used Forms may be found on the Court’s website at
        3

www.gasd.uscourts.gov/.

                                                   3
        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court. Exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, she should first contact the attorney for

Defendant and try to work out the problem. If Plaintiff proceeds with the motion to compel, she

should also file therewith a statement certifying that she has contacted opposing counsel in a

good faith effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

her response to the motion within fourteen days of its service. “Failure to respond within the

applicable time period shall indicate that there is no opposition to a motion.” Loc. R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that there is

no opposition to the defendant’s motion and grant the dismissal.

        A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by a

statement filed by Plaintiff. Loc. R. 56.1. Should a defendant file a motion for summary

                                                 4
judgment, Plaintiff is advised that she will have the burden of establishing the existence of a

genuine issue as to any material fact in this case. That burden cannot be carried by reliance on

the conclusory allegations contained within the complaint. Should a factual assertion in a

defendant’s motion for summary judgment be supported by affidavits or other materials in the

record as provided in Fed. R. Civ. P. 56(c), Plaintiff must respond in kind with counter-affidavits

or other such materials, if she desires to contest the defendant’s factual assertion. Should

Plaintiff fail to properly address a defendant’s factual assertions and show that there is a genuine

issue for trial, the factual assertions made in the defendant’s motion which are properly

supported will be accepted as undisputed and, if the defendant is entitled to judgment as a matter

of law, summary judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 30th day of April, 2019, at Augusta, Georgia.




                                                 5
